Citation Nr: 1633828	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to service-connected lung cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to May 1970, including service in the Republic of Vietnam from October 1968 to October 1969.  The service separation form shows that the Veteran was awarded citations including a Purple Heart Medal and the Army Commendation Medal with V device.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's April 2014 substantive appeal requested a hearing before the Board.  However, that request was withdrawn by the Veteran in September 2015.  38 C.F.R. § 20.704(e) (2015).  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, COPD has been aggravated by treatment for service-connected lung cancer.  


CONCLUSION OF LAW

The criteria for service connection for COPD as aggravated by service-connected lung cancer are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service requirement.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2015).  

In this case, the record is clear that the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD).  Additionally, he is service-connected for lung cancer.  The Veteran asserts that his COPD has been aggravated by his service-connected lung cancer and specifically, that treatment for lung cancer in July 2010 and August 2010 permanently worsened his COPD.  

There is conflicting evidence regarding whether the Veteran's claimed COPD is caused by or aggravated by service-connected lung cancer.  

VA treatment records from January 2009 indicate that the Veteran's COPD was stable on his current medication.  

April 2010 VA pulmonary function tests (PFTs) show Forced Expiratory Volume in one second (FEV-1) of 24 percent predicted, Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 37 percent, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 29 percent predicted.  It is unclear whether those represent pre-bronchodilator or post-bronchodilator results.  

Private treatment records from June 2010 show post-bronchodilator PFTs of FEV-1 of 27 percent predicted, FEV-1/FVC of 41 percent predicted, and DLCO of 32 percent predicted.  The Veteran underwent Cyberknife surgery for lung cancer in July 2010, with three follow up Cyberknife radiation treatments in early August 2010.  Thereafter, private treatment records from May 2011 show post-bronchodilator PFTs of FEV-1 of 23 percent predicted, FEV-1/FVC of 46 percent predicted, and DLCO of 29 percent predicted.  It was noted that the Veteran's stage IV COPD was very severe, and probably decompensated due to the absence of the Advair Cyberknife.  

A May 2011 VA examination report shows that the Veteran's lung cancer was treated successfully with Cyberknife surgery, Stereotactic Body Radiation Therapy, with a complication of pneumothorax which resolved without further residual disability and no current evidence of residual lung cancer.  

Private treatment records from December 2011 show that a recent diagnostic CT scan showed complete resolution of the lesion in the left upper lung with only gold fiducials remaining, and minimal scar tissue of the lung window.  There were a lot of emphysematous changes throughout both lungs and some very small calcified nodules in the right lung and some other calcified and pleural type changes which the physician stated were not new, but chronic.  

In February 2012, the same VA examiner who completed the May 2011 VA examination report provided an addendum opinion that there was not a causal relationship between the Veteran's lung cancer and the residuals of lung cancer and COPD.  The examiner concluded that the Veteran's COPD did not cause lung cancer and lung cancer did not cause COPD.  Rather, the examiner stated that the lung cancer was most likely caused by tobacco use, as was COPD.  

Private treatment records from January 2013 document the Veteran's history of Cyberknife stereotactic radiosurgery in August 2010, with recent scans showing fibrosis and scar tissue in the left upper lung.  The physician noted that the scar tissue, in combination with the existing COPD, had resulted in permanent dyspnea, both exertional and at rest.  The physician stated a belief that the Veteran's dyspnea made him permanently disabled, and that a combination of both pulmonary fibrosis from the CyberKnife and COPD was the cause of his disability.  

In June 2013, the Veteran's private physician further stated that the Veteran had worsening of COPD as a result of radiation therapy for service-connected lung cancer, and that the Veteran's lung capacity was significantly reduced to the point that he was only able to walk a few steps without becoming short of breath.  

Additionally, the Veteran's spouse submitted a June 2013 statement which reported that after the Veteran was treated with Cyberknife radiation in August 2010, they had expected that after some period of healing, his condition would improve and he would be restored to the level of ability that he had prior to being diagnosed with cancer.  However, she reported that his disability was much worse since the cancer treatments.  Prior to those treatments, the Veteran was not on oxygen, but after the treatment he was on oxygen constantly and even then his activities of daily living were severely compromised.  She noted that after the Veteran was first diagnosed with lung cancer, he was still able to get around and be somewhat active, but after the lung cancer treatments, he was not able to by physically active.  

After consideration of all of the evidence of record, the Board finds that the evidence of record is at least in equipoise with regard to the claim of entitlement to service connection for COPD as aggravated by service-connected lung cancer.  

While the VA examiner concluded that there was not a causal relationship between the Veteran's lung cancer and the residuals of lung cancer and COPD, private treatment records document that following lung cancer treatment, there remained fibrosis and scar tissue in the left upper lung.  Significantly, the Veteran's private physician noted that the resulting scar tissue, in combination with existing COPD, had resulted in permanent dyspnea.  The physician further concluded that the Veteran had worsening of COPD as a result of radiation therapy for service-connected lung cancer, with significantly reduced lung capacity.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for COPD as aggravated by service-connected lung cancer is warranted, and the claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for COPD as aggravated by service-connected lung cancer is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


